Citation Nr: 1023467	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-02 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), rated as 30 percent disabling from 
August 8, 2005, to March 11, 2009, and as 50 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to 
March 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from January 2006 and August 2007 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  In the January 
2006 decision, the RO denied the Veteran's claim for service 
connection for a skin disorder.  In the August 2007 rating 
decision, the RO granted service connection for PTSD, 
assigning an initial 30 percent disability rating from 
August 8, 2005.  The Veteran appealed to the Board, which 
remanded the case in December 2008 for further notification, 
evidentiary development, and adjudication.  The Appeals 
Management Center (AMC) re-adjudicated the Veteran's claim 
via a March 2010 supplemental statement of the case.  A 50 
percent rating was assigned for PTSD from March 11, 2009

As the appeal of the Veteran's claim for a higher initial 
rating for posttraumatic stress disorder emanates from the 
Veteran's disagreement with the initial ratings assigned 
following the grant of service connection, the Board has 
characterized the claim as for higher initial ratings in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in July 2008.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.  


FINDINGS OF FACT

1.  The Veteran has rosacea and folliculitis that are as 
likely as not attributable to his period of active military 
service.

2.  For the entirety of the claim period, the Veteran's 
posttraumatic stress disorder has been manifested by 
flattened affect, disturbances of mood, anxiety, difficulty 
concentrating, and chronic sleep impairment that approximate 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  The Veteran has rosacea and folliculitis that are the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

2.  The criteria for an initial rating of 50 percent for PTSD 
for the period from August 8, 2005, to March 11, 2009, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for a rating in excess of 50 percent for 
PTSD for the period from March 11, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.

In this respect, through September 2005 and October 2007 
notice letters, the RO notified the Veteran of the 
information and evidence needed to substantiate his claims.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  In addition, the Veteran was provided notice in the 
October 2007 letter concerning the assignment of rating 
criteria and effective dates.  Hence, the Board finds that 
the Veteran has received notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the September 2005 and October 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2005 
and October 2007 notice letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following 
notification by VA.

Otherwise, nothing about the evidence or any response to the 
AOJ's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  The Veteran 
was examined by VA in January 2007, February 2008, and March 
2009; reports of those examinations are of record.  In that 
connection, the Board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are adequate, as they are predicated on consideration of all 
of the pertinent evidence of record, to include the 
statements of the Veteran and his representative, and 
document that the examiners conducted full physical and 
psychological examination of the Veteran.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
claims on appeal has been met. 38 C.F.R. § 3.159(c)(4).  The 
Veteran has further been given the opportunity to submit 
evidence; he and his representative have provided written 
argument in support of his claim, and the Veteran has 
testified before the undersigned Veterans Law Judge.  
Otherwise, neither the Veteran nor his representative has 
identified, and the record does not indicate, existing 
records pertinent to the claim on appeal that need to be 
obtained.  Under these circumstances, the Board finds that VA 
has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is afforded 
the claimant.  38 U.S.C.A. § 5107(b). 

In the instant case, the Veteran contends that his current 
skin disorder is related to the skin problems he claims to 
have experienced in service.  In this regard, the Board notes 
that the Veteran has been consistent in reporting that he 
first developed lesions on his chest during service and that 
he has continued to have problems with the skin on his face, 
chest, and arms.  The Board thus finds that the Veteran's 
reports of the continuous symptomatology of his claimed skin 
disorder are credible and thus does not question that the 
Veteran suffered from skin problems in service, nor that he 
has had problems since.  

Review of the Veteran's service treatment records reflects 
that he did not complain of or seek treatment for any skin 
disorders during service, and his skin was found to be normal 
at the time of his separation from active duty in March 1969.  
However, the Veteran submitted a letter from his private 
physician, dated in January 2006, in which the physician 
indicated that he had been treating the Veteran for a host of 
skin disorders since 2000 and that the Veteran had a history 
of acne and skin problems dating to his service in Vietnam.  
The physician further provided diagnoses of truncal acne, 
acne rosacea, and a history of seborrheic dermatitis on his 
face.  Further records from the James H. Quillen VA Medical 
Center (VAMC) in Mountain Home, Tennessee, reflect that the 
Veteran has received treatment on an ongoing basis for skin 
complaints, which were diagnosed as rosacea and folliculitis 
in October 2006.  Similarly, at an Agent Orange examination 
provided in January 2007, the Veteran reported having 
experienced large infected lesions on his chest while 
stationed in Vietnam and complained of continuous symptoms 
since that time.  He was diagnosed at the examination with 
rosacea and acne vulgaris "exacerbated [in] Vietnam."

The Veteran was provided further VA examination in March 
2009.  Report of that examination reflects that the examiner 
noted the Veteran's complaints of initially experiencing a 
rash with swelling over his mid-chest while he was stationed 
in Vietnam.  The Veteran reported that since that time he has 
experienced recurrent symptoms of rash over his chest and 
arms.  Physical examination revealed an area of mild erythema 
with multiple small lesions on the chest and scattered over 
the Veteran's arms.  The examiner diagnosed the Veteran with 
folliculitis and opined that, based on her review of the 
Veteran's claims file and reported history, it is at least as 
likely as not that the current folliculitis is related to the 
symptoms the Veteran reported first experiencing while on 
active duty in Vietnam.  In so finding, the examiner noted 
that the Veteran reported having first developed similar 
symptoms on his chest and having experienced exacerbations of 
the same symptomatology from that time to the present.

Because the record reflects lay evidence of continuity of 
symptomatology of the Veteran's skin complaints beginning 
during active duty and continuing to the present, as well as 
diagnoses of rosacea and folliculitis, and giving the benefit 
of the doubt to the Veteran, his rosacea and folliculitis are 
attributed to his period of military service.  In sum, the 
Veteran has a current diagnosis of rosacea and folliculitis.  
There is of record credible and competent lay evidence of 
skin complaints both during and in the years following 
service, as well as competent medical evidence that the 
Veteran currently has rosacea and folliculitis.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds the 
Veteran's assertions of having developed problems with his 
skin in service to be credible and, when considering the 
medical evidence and documentation of the Veteran's service, 
the Board resolves any reasonable doubt in the Veteran's 
favor and concludes that the evidence supports a grant of 
service connection for rosacea and folliculitis.  

B.  Rating Claim

The Veteran contends that his service-connected PTSD is more 
disabling than reflected by the initial 30 percent rating, 
assigned from August 8, 2005, to March 11, 2009, and the 50 
percent rating assigned thereafter.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

The RO assigned an initial disability rating of 30 percent 
for the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  Under the General Rating Formula For 
Mental Disorders, to include PTSD, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability arising 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).  It is necessary to evaluate a disability 
from the point of view of a veteran working or seeking work.  
38 C.F.R. § 4.2 (2009).

Relevant medical evidence of record consists of VA 
psychological examinations conducted in February 2008 and 
March 2009, as well as records of ongoing private and VA 
psychological treatment.  Report of the February 2008 
examination reflects that the Veteran reported experiencing 
interruption from sleep due to regular nightmares, which he 
stated occurred at least once or twice per week.  The 
examiner noted the Veteran's report that he felt "depressed 
or gloomy" most of the time and often became tearful, 
especially on holidays honoring Veterans.  The Veteran 
further reported that he had a decreased interest in work and 
leisure pursuits, although he stated that he had recently 
married and had a good relationship with both his daughter 
and wife, although there was occasional strain in the 
marriage due to raising teenage children.  He reported 
increased irritability and was noted to occasionally punch 
holes him the wall or throw tools when frustrated.  He was 
noted to feel detachment from others and to have intrusive 
memories and recollections of his time in Vietnam.  The 
Veteran further stated that although he was still working, he 
found it increasingly difficult to concentrate and to perform 
the physical requirements of his job.  Mental status 
examination revealed that the Veteran was oriented as to 
time, place, and person and was cognitively intact.  The 
Veteran's judgment and insight were noted to be intact, and 
he was not found to suffer from suicidal or homicidal 
ideation, psychotic process, or panic attacks.  He was noted 
to have a constricted affect with depressed mood and to be 
hypervigilant and concerned for his safety, including keeping 
a gun in every room of his house.  The examiner diagnosed the 
Veteran with PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 55.  The examiner noted that the 
Veteran's symptoms were "moderate." 

Report of the March 2009 VA examination reflects that the 
Veteran continued to report experiencing nightmares and 
flashbacks, as well as increased irritability and decreased 
concentration.   He further stated that he was losing 
interest in his work of restoring antique cars, although he 
remained able to work at least part time.  The Veteran 
reported that he had an "OK" relationship with his wife and 
daughter but that otherwise he did not socialize except with 
several "Vietnam buddies."  Mental status examination 
revealed the Veteran's complaints of marked detachment, 
hyperarousal, and irritability, as well as poor concentration 
and motivation.  His affect was noted to be constricted with 
an anxious mood.  Objective testing found the Veteran to 
demonstrate no impairment of thought process or 
communication, no delusions or hallucinations, and no 
inappropriate behavior.  The examiner noted that the Veteran 
had not experienced any homicidal or suicidal ideation and 
found the Veteran to be oriented with no memory loss and no 
panic attacks.  The examiner diagnosed the Veteran with PTSD 
and assigned a GAF score of 50, noting the Veteran to have 
"serious impairment in his socio-occupational functioning." 

Post-service treatment records reflect similar findings, 
including a July 2006 Vet Center examination report in which 
the Veteran was found to have an anxious affect and depressed 
mood and to complain of hypervigilance, avoidance of crowds, 
and ongoing nightmares.  Notably, at that visit the Veteran 
also reported experiencing some hallucinations of his time in 
Vietnam.  Further treatment records reflect that the Veteran 
has reported consistent symptomatology of decreased memory 
and concentration and increased irritability, as well as 
ongoing nightmares and trouble sleeping.  At a July 2008 VAMC 
treatment visit, the Veteran was assigned a GAF score of 60 
after complaining about ongoing insomnia and poor 
concentration.  At that visit, the Veteran stated that his 
"main problem is joint pain which keeps him from restoring 
antique automobiles."  Similarly, at a January 2009 VAMC 
treatment visit, the Veteran stated that he was unable to 
work more than about two hours at a time, due to his 
increasing problems with concentration and irritability.

The Veteran has also testified before the undersigned 
Veterans Law Judge.  At his July 2008 hearing, the Veteran 
stated that he had a diminished ability to concentrate, which 
he stated affected his ability to work.  He further stated 
that he regularly experiences flashbacks from a variety of 
triggers and had a hallucination "just the other day" of 
fellow soldiers who died in Vietnam.  He further stated that 
he was growing more paranoid as he got older and had begun 
keeping guns all over his house.  He complained of trouble 
sleeping and nightmares nearly every night, to which he also 
attributed daytime fatigue.  The Veteran testified that he 
sometimes had difficulty staying focused throughout the day 
and often grew frustrated with his work when things did not 
go well.  

Here, following its review of the medical evidence of record, 
the Board finds that, for the entirety of the appeal period, 
the Veteran's service-connected PTSD warrants an initial 
disability rating of 50 percent.  In this case, the Board 
concludes that the February 2008 and March 2009 VA 
examinations and ongoing VA treatment do reflect findings 
that more nearly approximate a 50 percent rating for 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect, disturbances of 
mood, and difficulty establishing and maintaining effective 
relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (symptoms recited in the rating schedule for mental 
disorders are to serve as examples of the type and degree of 
the symptoms and not an exhaustive list.).  The Board looks 
in particular to the February 2008 and March 2009 VA 
examinations, in both of which examiners found that the 
Veteran had a depressed affect, decreased concentration, 
irritability, and a desire to isolate from all but his 
immediate family and few friends.  The March 2009 examiner 
further found that the Veteran's PTSD symptomatology was 
productive of "serious impairment in his socio-occupational 
functioning."  These findings are echoed in the Veteran's 
ongoing psychiatric treatment.  In that connection, the Board 
notes that the Veteran's treating VA and private physicians 
have noted on multiple occasions that the Veteran's mood and 
affect were found to be either depressed, restricted, or 
anxious.  These findings are similar to those of a July 2006 
Vet Center examination report.  The Veteran has also 
discussed with his treating professionals his increasing 
inability to concentrate on his work and his increasing 
irritability and frustration.  

In reaching its conclusion, the Board finds particularly 
persuasive the Veteran's ongoing mood disturbances and 
flattened or depressed affect, as recorded on multiple 
occasions and discussed above.  Further, the Board notes that 
the Veteran's examiners and treatment providers have 
repeatedly noted his complaints of difficulty with 
concentration and increased frustration and irritability.  
The Board also notes that the statements submitted by the 
Veteran document that his ongoing difficulty with 
concentrating and focusing impairs his ability to work in an 
uninterrupted manner.  As such, the Board finds that an 
initial rating of 50 percent for PTSD is warranted for the 
entirety of the appeal period.

The Board has also considered but does not find that the 
Veteran's PTSD at any time approximates a 70 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Here, the medical evidence does not reflect 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as:  obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  The Board has also has 
considered but does not find that the Veteran's PTSD causes 
total social and occupational impairment; thus, it does not 
more nearly approximate a 100 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran at the February 2008 and March 2009 
examinations, as well as over the course of the Veteran's VA 
treatment.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM- IV), the GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  It does 
not otherwise include impairment in functioning due to 
physical (or environmental) limitations.  There is no 
question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Regardless, the GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, are not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the Veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board notes that the Veteran's GAF scores 
have remained fairly consistent over the course of his 
examinations and treatment.  Here, the Board finds that the 
Veteran's GAF scores of 55 in February 2008 and 60 in July 
2008 coincide with his stated symptoms and with the rating of 
50 percent assigned herein by the Board under the General 
Rating Formula For Mental Disorders.  The DSM-IV identifies 
scores in the range of 51-60 as "moderate symptoms" such as 
flat affect and circumstantial speech or moderate difficulty 
in social or occupational functioning.  The Board finds, 
however, that the Veteran's GAF score of 50 in March 2009 
does not coincide with the Veteran's stated PTSD symptoms and 
the consistent symptoms documented by the Veteran's treating 
physicians.  A GAF score of 50 indicates serious symptoms or 
serious impairment with social or occupational functioning, 
to include having no friends or being unable to keep a job.  
In this case, the Veteran has stated that he feels isolated 
and without friends but has also reported having a positive 
relationship with his wife and daughter, as well as with 
several "Vietnam buddies" with whom he socializes 
regularly.  Similarly, although the Veteran has had ongoing 
difficulty with employment, he has been able to maintain at 
least part-time employment as a restorer of antique cars 
during the period in question.  In this case, notwithstanding 
the March 2009 GAF score, the Board reiterates that the 
Veteran's assigned GAF score is not dispositive of the 
evaluation and must be considered in light of the actual 
symptoms of his disorder.  In this case, the Board has found 
that the Veteran's symptomatology during the noted periods, 
as discussed above, is appropriately compensated by the 50 
percent rating.

The Board has considered the Veteran's and his 
representative's contentions with regard to his claim for a 
higher initial rating for his service-connected PTSD.  While 
the Board does not doubt the sincerity of the Veteran's 
belief that his disability is more severely disabling than 
reflected in the current rating, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
such as the severity of a current disability as evaluated in 
the context of the rating criteria.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected adjustment disorder has 
otherwise rendered impractical the application of the regular 
schedular standards.  To the contrary, the Veteran stated at 
his March 2009 VA examination, as well as at his July 2008 
hearing, that although working had grown increasingly 
difficult, he was continuing to work as a restorer of antique 
cars.  The Board looks further to the statement made by the 
Veteran at a July 2008 VAMC treatment visit, at which time he 
stated that the main problem he was having with his work was 
not his PTSD symptomatology but "joint pain."  Thus, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2009).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claim that is not contemplated by the 
rating schedule.  The symptoms the Veteran experiences are 
those specifically contemplated by the rating schedule.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board 
concludes that a remand to the RO for referral of the rating 
issue to the VA Central Office for consideration of extra-
schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected PTSD warrants an initial rating 
of 50 percent, but no higher, for the entirety of the claim 
period-August 8, 2005, to the present.  38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9413 (2009).  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim for ratings 
higher than assigned herein, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

Entitlement to service connection for rosacea and 
folliculitis is granted.

An initial rating of 50 percent for PTSD is granted for the 
period from August 8, 2005, to March 11, 2009, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to a rating in excess of 50 percent for PTSD for 
the period from March 11, 2009, is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


